IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                          February 10, 2003 Session

     BRENDA WATSON BUCHANAN v. BERKLEY OTTIE BUCHANAN

                             Appeal from the Circuit Court for Knox County
                            No. 86076   James L. Weatherford, Senior Judge

                                          FILED FEBRUARY 25, 2003

                                         No. E2002-00915-COA-R3-CV


This is a divorce case. Both parties sought a divorce. Brenda Watson Buchanan (“Wife”) was
granted an absolute divorce from Berkley Ottie Buchanan (“Husband”) on the ground of
inappropriate marital conduct. In its judgment, the trial court decreed, among other things, that Wife
was to be paid alimony in the amount of $750 per month for 24 months; costs of $579.70; and
attorney’s fees of $1,850. Husband appeals contending that the trial court erred in making all of
these decrees. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed;
                                       Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY, JJ, joined.

John E. Eldridge and Robert R. Kurtz, Knoxville, Tennessee, for the appellant, Berkley Ottie
Buchanan.

Dennis B. Francis, Knoxville, Tennessee, for the appellee, Brenda Watson Buchanan.

                                                       OPINION

                                                             I.

         The parties stipulated the facts before the trial court:1




         1
            The briefs reflect, and counsel stated at oral argument, that the court reporter who transcribed the testimony
at the trial had moved out of the jurisdiction and, desp ite their be st efforts, they had been un able to obtain a verb atim
transcript of the proceed ings. This dilem ma p rompted the parties to stipu late the p roof before the trial court.
The husband was born in 1936, was sixty-two (62) years of age at the
time of the marriage, and sixty-four (64) years of age at the time of
the divorce.

The wife was born in 1956, was forty-two (42) years of age at the
time of the marriage, and forty-four (44) years of age at the time of
the divorce.

The parties married on January 2, 1999, separated for the last time on
August 7, 2000, and the divorce trial was on September 28, 2001.

At the time of the marriage, the husband was employed as a
consultant engineer for Enertech in Waterford, Connecticut. He had
begun this job as a consultant engineer in November 1998, and it paid
him $800.00 per week per diem (living expenses), $42.00 per hour
(no benefits), and it lasted until July 28, 2000. The husband had
already retired from TVA in September 1990, and drew a retirement
from TVA in the amount of $35,000.00 per year. At the time of the
trial, the husband had been unemployed for more than a year, but was
looking for another position as a consultant engineer.

At the time of the marriage, the wife was unemployed, having left her
employment at Taylor White in Knoxville, Tennessee, voluntarily, to
join her husband in Connecticut. Her employment at Taylor White
brought an annual salary, plus bonus, to her in the amount of
$32,000.00. She remained unemployed during the course of the
marriage, until after separation. At the time of the trial, she was
employed at Alston Power and had an annual salary of $27,000.00.

The husband’s major assets at the time of the marriage included
$20,000.00 in checking and savings accounts, $80,000.00 in a 401(K)
account, a 1991 Nissan Maxima vehicle valued at $8,000.00, and a
retirement income from TVA in the amount of $35,000.00 per year.

The husband’s major assets at the time of divorce included
$18,000.00 in savings and checking accounts, $70,000.00 in a 401(K)
account, a 1997 Acura vehicle valued at $20,000.00, a retirement
income from TVA in the amount of $35,000.00 per year, and Social
Security income in the approximate amount of $16,800.00 per year
($1,400.00 per month).




                                 -2-
              The wife’s major assets at the time of the marriage included
              $65,000.00 equity in her residence and $5,000.00 in her vehicle (a
              1992 Toyota Camry).

              The wife’s major assets at the time of divorce included $32,000.00
              remaining from the sale of her residence and a 1992 Toyota Camry
              valued at approximately $5,000.00.

              At the time of the marriage, the wife had a $60,000.00 second
              mortgage on her residence to a friend. Once the friend learned of her
              marriage to the husband, he called the loan and the husband and wife
              together had to take out a second mortgage on the wife’s house. The
              husband put $20,000.00 of his own money into the wife’s house, but
              after the wife’s house sold and before trial, the $20,000.00, plus
              another $13,000.00 in house payments, pending the sale, was repaid
              to the husband and was, therefore, not an issue at trial. The wife’s
              house sold for $235,000.00, in June 2000, and after all costs,
              including payment to the husband as indicated, the wife received
              $37,000.00.

              During the months of marriage the parties lived in Connecticut
              (January 1999 to March 2000), the husband’s income was their sole
              income. During this time, in addition to shouldering the normal
              expenses of the couple, the husband paid for several trips, including
              airfare back and forth to Knoxville on several occasions to visit both
              families; financial support of his children; $2,000.00 to refinish the
              wife’s piano; $4000.00 toward the wife’s daughter’s college
              expenses; and $1,200.00 to pay off the wife’s loan on her vehicle.
              From January 1999 (the inception of the marriage) until the wife’s
              house sold in June of 2000, the husband paid the mortgages (first and
              second) on the wife’s house in the approximate amount of $1,500.00
              per month, and pursuant to an Agreed Order the husband was
              reimbursed for some of those mortgage payments at the time of the
              sale of the house. . . . Finally the husband paid the wife’s and her
              daughter’s health insurance premiums in the amount of $400.00 per
              month, before and after the separation, until the divorce was final.

(Numbering of paragraphs omitted). In addition to the parties’ stipulation, we have a 243-page
transcript of conversations between the parties that were recorded by Wife without Husband’s
knowledge.




                                               -3-
                                                   II.

       Our review is de novo. Tenn. R. App. P. 13(d). There are no findings of fact in the record
before us to which the Rule 13(d) presumption of correctness can attach. “We therefore must
conduct our own independent review of the record to determine where the preponderance of the
evidence lies.” Crabtree v. Crabtree, 16 S.W.3d 356, 360 (Tenn. 2000).

                                                  III.

       A trial court has broad discretion in determining whether and to what extent an award of
alimony is appropriate. See Tenn. Code Ann. § 36-5-101(a)(1) (Supp. 2002); see also Loyd v. Loyd,
860 S.W.2d 409, 412 (Tenn. Ct. App. 1993). In making an alimony determination, a court should
be guided by Tenn. Code Ann. § 36-5-101, particularly the provisions of subsections (d)(1)(A)-(L).
The “real need” of the requesting spouse “is the single most important factor.” Cranford v.
Cranford, 772 S.W.2d 48, 50 (Tenn. Ct. App. 1989). “In addition to the need of the disadvantaged
spouse, the courts most often consider the ability of the obligor spouse to provide support.” Id.

         An award of attorney’s fees is in the nature of alimony. Raskind v. Raskind, 325 S.W.2d
617, 623 (Tenn. Ct. App. 1959). Accordingly, such an award is also within the sound discretion of
the trial court. Crouch v. Crouch, 385 S.W.2d 288, 293 (Tenn. Ct. App. 1964).

      We review alimony decisions under an abuse of discretion standard. Wilder v. Wilder, 66
S.W.3d 892, 894-95 (Tenn. Ct. App. 2001).

        The costs of the clerk of the trial court “shall be allowed to the prevailing party unless the
court otherwise directs.” Tenn. R. Civ. P. 54.04(1). Certain other costs enumerated in Rule 54.04
– appropriately referred to as “discretionary costs” – “are allowable only in the court’s discretion.”
Tenn. R. Civ. P. 54.04(2). An award of discretionary costs is reviewed by us under an abuse of
discretion standard.

                                                  IV.

          Husband contends that the parties were married for a relatively short period of time. Their
date of marriage is January 2, 1999. They separated around August 7, 2000, some 19 months later.
The judgment of divorce was entered November 20, 2001. Given the short duration of this marriage,
“the justification for spousal support is diminished when the spouse seeking support has contributed
little, directly or indirectly, to the marriage.” Crain v. Crain, 925 S.W.2d 232, 234 (Tenn. Ct. App.
1996).

        We agree with Husband that this case deals with a very short marriage. While the
“justification for spousal support is diminished” in such a case, id., this is not to say that no alimony
is appropriate. In the instant case, the trial court awarded alimony in solido of $18,000, to be paid
in equal installments of $750 per month over 24 months. Such an award will assist Wife in moving


                                                  -4-
from a married state, living with a husband with significant income, to a single state making $27,000
per year, some $5,000 less than she was making at the time of her marriage. She gave up her job in
Knoxville when the parties married in order to join Husband in Connecticut where he was working
as a consulting engineer. As her counsel points out, Wife lost out on Social Security contributions
during her marriage to Husband.

        Wife’s affidavit reflects anticipated expenses of $3,530. The evidence preponderates that
Wife is in need of temporary support; it is undisputed that Husband has the ability to pay the alimony
in solido ordered by the trial court. We find no abuse of discretion in this award.

        Wife was granted the divorce. She was the prevailing party. As such she was entitled to the
clerk’s costs of $141.50 under Tenn. R. Civ. P. 54.04(1).

       The trial court also awarded Wife half of her counsel’s fees and discretionary costs of
$438.20. We find no abuse of discretion in either award.

        In our judgment, the evidence preponderates in favor of the trial court’s judgment in this
case.

                                                 V.

        The judgment of the trial court is affirmed. Costs on appeal are taxed to Berkley Ottie
Buchanan. This case is remanded to the trial court for enforcement of the lower court’s judgment
and for collection of costs assessed below, all pursuant to applicable law.



                                                       ___________________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                 -5-